                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


                                                )
SREYNUON LUNN,                                  )
                                                )
                             Petitioner,        )
                                                )
      v.                                        )
                                                             C.A. No. 1:17-cv-10938-IT
                                                )
YOLANDA SMITH, Superintendent of Suffolk County
                                                )
House of Correction, et al,.
                                                )
                                                )
                             Respondents.
                                                )
                                                )
                                                )


   MOTION FOR LEAVE OF COURT AND TO ADMIT COUNSEL PRO HAC VICE

       Pursuant to Rule 83.5.3 of the Local Rules of the United States District Court for the

District of Massachusetts, the undersigned attorney, duly admitted to practice before this Court

and whose appearance has been filed in this action on behalf of Sreynuon Lunn, (Petitioner), moves

that attorney Lindsey Sullivan, Ropes & Gray LLP, 191 North Wacker Drive, 32nd Floor, Chicago,

Illinois 60606-4302, be admitted to practice pro hac vice before this Court to represent Petitioner

in the above-captioned action.

       In support of this Motion, the undersigned attorney states that the foregoing attorney is

counsel for Petitioner, and, as evidenced in the attached Certifications, is a member of the bar in

good standing in every jurisdiction where she has been admitted to practice, is not the subject of

disciplinary proceedings pending in any jurisdiction in which she is a member of the bar, has not

previously had a pro hac vice admission to this court (or other admission for a limited
purpose) revoked for misconduct, and has read and agreed to comply with the Local Rules of the

United States District Court for the District of Massachusetts.



Dated: March 29, 2019                         Respectfully Submitted,



                                              By: /s/ Daniel McCaughey
                                                 Daniel McCaughey
                                                 ROPES & GRAY LLP
                                                 800 Boylston Street
                                                 Boston, Massachusetts 02199-3600
                                                 daniel.mccaughey@ropesgray.com
                                                 Tel.: (617) 951-7681
                                                 Fax: (617) 235-9507

                                                 Attorney for Petitioner Sreynuon Lunn




                                                 2
                                CERTIFICATE OF SERVICE

       I, Daniel McCaughey, hereby certifies that the foregoing Motion for Leave of Court
and to Admit Counsel Pro Hac Vice, was filed through the Electronic Court Filing system on
March 29, 2019, and a copy thereof will be sent electronically to the registered recipients and the
counsel of record as identified on the Notice of Electronic Filing.

Dated: March 29, 2019

                                             By: /s/ Daniel McCaughey
                                                 Daniel McCaughey




                                                 3
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                                    )
SREYNUON LUNN,                                      )
                                                    )
                    Petitioner,                     )
                                                    )
       v.                                           )
                                                    )     C.A. No. 1:17-cv-10938-IT
YOLANDA SMITH, Superintendent of Suffolk
                                                    )
County House of Correction, et al,.
                                                    )
                  Respondents .                     )
                                                    )
                                                    )
                                                    )


       CERTIFICATE OF LINDSEY SULLIVAN IN SUPPORT OF MOTION FOR
                        ADMISSION PRO HAC VICE

       Pursuant to Rule 83.5.3 of the Local Rules of the United States District Court for the

District of Massachusetts, I, Lindsey Sullivan, certify the following:

   1. I am a member of the law firm of Ropes & Gray LLP, resident in the firm’s Chicago office.

       My office address is 191 North Wacker Drive, 32th Floor, Chicago, Illinois 60606-4302,

       and my office telephone number is (312) 845-1200.

   2. I am a member in good standing of the bars of the States of Illinois and New York.

   3. I have not been disciplined by, and there are currently no pending disciplinary proceedings

       against me, in any jurisdiction to which I have been admitted generally, pro hac vice, or in

       any other way.

   4. I have not previously had a pro hac vice admission to this court (or other admission for a

       limited purpose) revoked for misconduct.

   5. I have read and agree to comply with the Local Rules of the United States District Court

       for the District of Massachusetts, including Amendments through June 1, 2018.
                        By: /s/ Lindsey Sullivan
Dated: March 29, 2019      Lindsey Sullivan
                           ROPES & GRAY LLP
                           191 North Wacker Drive, 32th Floor
                           Chicago, Illinois 60606
                           lindsey.sullivan@ropesgray.com
                           Tel.: (312) 845-1200
                           Fax: (312) 845-5500

                           Attorney for Petitioner Sreynuon Lunn
